UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                            No. 08-7662


TIMOTHY ROYAL KING,

                  Petitioner – Appellant,

             v.

ROBERT SMITH,     Superintendent;   ATTORNEY    GENERAL   OF   NORTH
CAROLINA,

                  Respondents – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:01-hc-00440-BR)


Submitted:    November 13, 2008             Decided:   November 21, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Royal King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timothy       Royal        King    seeks          to     appeal       the        district

court’s      order    denying      his     Fed.       R.       Civ.    P.     60(b)      motion       for

reconsideration of the district court’s order denying relief on

his    28    U.S.C.    § 2254       (2000)        petition.                 The    order        is    not

appealable         unless     a     circuit          justice           or     judge       issues        a

certificate of appealability.                        28 U.S.C. § 2253(c)(1) (2000);

Reid    v.     Angelone,          369     F.3d       363,        369        (4th        Cir.     2004).

A certificate         of    appealability             will           not     issue        absent       “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.       § 2253(c)(2)         (2000).            A    prisoner          satisfies          this

standard      by    demonstrating         that       reasonable             jurists      would       find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                        Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We    have    independently               reviewed          the    record       and

conclude       that    King        has     not       made        the        requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3